Order entered May 12, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00571-CV

                        IN RE STEWART AZELL CROSS, Relator

                Original Proceeding from the 203rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F-0037054-SP

                                          ORDER
                          Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE